Citation Nr: 0334982	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  96-50 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
Achilles tendon rupture, currently evaluated as 10 percent 
disabling. 
 
2.  Entitlement to an increased rating for residuals of left 
Achilles tendon rupture, currently evaluated as 10 percent 
disabling. 
 
3.  Entitlement to an increased rating for right Achilles 
tendon scar, currently evaluated as 10 percent disabling. 
 
4.  Entitlement to an increased rating for left Achilles 
tendon scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from January 
1975 until September 1976.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1996 
rating decision of the Regional Office (RO) in New York, New 
York, that denied an increased rating for bilateral Achilles 
tendon rupture.  The appellant expressed dissatisfaction with 
this decision in July 1996, and perfected a timely appeal to 
the Board.  During the pendency of the appeal, separate 
ratings were established for scars and Achilles tendon 
rupture of each foot, as recharacterized on the title page.  
Each service-connected disability was rated 10 percent 
disabling from April 13, 1995.

The appellant was afforded a personal hearing in September 
1998 before a Member of the Board sitting at New York, New 
York; the transcript of which is of record.  The case was 
remanded for further development in December 1998.  
Subsequent to such, the Member who presided at the hearing 
left the Board.  By letter dated in October 2003, the 
appellant was notified of this fact and given 30 days to 
decide whether he wanted to schedule a new hearing before 
another Veterans Law Judge in Washington, DC, or at the RO, 
or to not have an additional hearing.  The record reflects 
that he has not responded to date.  The Board thus assumes 
that he does not want an additional hearing and will proceed 
accordingly.  The case is therefore before another Member of 
the Board for appropriate disposition.


REMAND

A review of the record reflects that the veteran received 
continuing treatment at the Brooklyn, New York VA Medical 
Center for various disabilities.  VA outpatient records have 
been received showing treatment through May 2002.  The Board 
is of the opinion that records dating from June 2002 from the 
VA Brooklyn Medical Center should be requested and associated 
with the claims folder.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court of Appeals for Veterans Claims (Court) 
held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and Board even where they 
are not actually before the adjudicating body.  The claims 
folder reveals that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed the appellant was apprised of his 
rights in this regard in the supplemental statement of the 
case dated in June 2003.  However, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1) (2003).  The Court 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9)(2003)), and found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Send the veteran a VCAA letter.  The 
RO must also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  Any and all of the veteran's 
records at the Brooklyn VA Medical 
Center dating from June 2002, should be 
requested and associated with the 
claims folder.  

3.  The appellant should be contacted 
and asked to identify any other VA and 
non-VA health care providers who 
treated him for service-connected lower 
extremity disability since 1995.  
Authorization to retrieve such records 
should be secured and complete clinical 
records should be requested, if not 
already of record.  

4.  Following completion of the 
requested development, the RO should re-
adjudicate the issues of entitlement to 
increased ratings for bilateral Achilles 
tendon rupture and scarring of each 
lower extremity, based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




